Citation Nr: 0937771	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-34 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided on September 19 and 20, 2007, at 
Capital Regional Medical Center in Tallahassee, Florida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying active service from August 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


FINDINGS OF FACT

1.  The services at issue were provided in a hospital 
emergency department held out as providing emergency care to 
the public.  

2.  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  

4.  There was no medical care beyond the initial emergency 
evaluation and treatment.  

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  

6.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.  

7.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.  

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury and there is no third party liability for payment of 
such treatment.  

9.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
medical treatment provided on September 19 and 20, 2007, at 
Capital Regional Medical Center in Tallahassee, Florida have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Criteria

Effective 29, 2000, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non- service connected conditions in non-VA facilities, 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

Analysis

The VAMC denied the claim because it found that the services 
were not required by an emergency and that VA facilities were 
reasonably available.  It is conceded that the Veteran meets 
the other criteria for payment or reimbursement of the costs 
of private hospital care under the Millennium Act.  The VA 
clinical records show that the Veteran has been receiving VA 
care for congestive heart failure (CHF) and other conditions.  
The only disability for which service connection has been 
established is posttraumatic stress disorder (PTSD) currently 
rated as 50 percent disabling.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The regulation specifies that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  

The Board notes that this is not a medical question.  Rather, 
whether there was an emergency or not turns on the judgment 
of a prudent lay person.  The RANDOM HOUSE COLLEGE 
DICTIONARY, 1066 (Revised ed. 1982) defines prudent as 
judicious or wisely cautious in practical affairs; careful in 
providing for the future; provident; characterized by or 
proceeding from prudence.  Compare BLACKS LAW DICTIONARY, 
1056 (7th ed. 1999) (defining "negligence" as the failure to 
exercise the standard of care that a reasonably prudent 
person would have exercised in a similar situation).  

In his notice of disagreement, the Veteran wrote that on the 
night of September 20, 2007, at approximately 9 PM, both of 
his legs were swelling for no apparent reason.  He was 
experiencing severe pain.  Since the VA clinic was closed, he 
had no other option but to go to the private emergency room.  
He stated that he believed the condition and the time of 
night constituted an emergency situation.  Similar 
information was provided in his substantive appeal.  

An emergency room triage report shows that the Veteran came 
in on September 19, 2007, at 10 PM.  His chief complaint was 
bilateral lower extremity and hands swelling.  He also 
reported that he did not have any energy, that he snored 
really bad, his lower legs had tingling, and he was short of 
breath.  A history of an enlarged heart was noted.  The 
triage nurse noted bilateral feet swelling.  Pain was present 
in the legs.  It had begun a one year earlier and had been 
intermittent.   

In a second review of the claim the VAMC reviewer wrote that 
the services were non-emergent and explained that the Veteran 
stated that on the night of September 20, 2007 at 9 PM both 
of his legs were swelling for no apparent reason.  The 
reviewer read the medical record as stating that the 
Veteran's chief complaint was shortness of breath and "HP."  
The reviewer read the "emergency physician record" 
incorrectly.  The box entitled "chief complaint" has 
several items that can be circled.  These include two circled 
for the Veteran: shortness of breath and CHF (not "HP").  
There is also space to write in additional complaints and 
here was written leg edema and hand edema.  The severity was 
considered mild and it was noted that the Veteran had a 
history of leg edema for 2 years.  He was begun on 
intravenous fluids with Lasix.  

Edema is a recognized manifestation of CHF, so the Veteran 
was given an electrocardiogram and laboratory studies.  These 
did not show any acute heart disorder.  The clinical 
impression was bilateral leg edema.  The swelling responded 
to treatment and the Veteran was discharged at 4:35 AM on 
September 20, 2007.  

The record indicates that, at the time of the emergency room 
visit, the Veteran had edema for about 2 years.  Edema is a 
manifestation of CHF.  Thus, the private hospital evaluated 
the Veteran for acute heart problems.  However, no cause was 
found and the Veteran was discharged to follow up with his 
regular doctors.  

On September 20, 2007, the Veteran called the local VA out 
patient clinic and stated that he had gone to the emergency 
room the previous night with severe swelling in his legs.  He 
was given Lasix and voided 2 urinals full of fluid and his 
legs felt better and he was snoring a lot.  Records were 
requested.  It was noted that the Veteran had an appointment 
for October 2007.  

When seen at the VA primary care outpatient clinic, in 
October 2007, it was noted that the Veteran's medical 
problems included morbid obesity, tobacco abuse, hepatitis C, 
osteoarthritis, edema, dyspnea and symptoms of sleep apnea.  
His chest had mild expiratory rhonchi and distant heart 
sounds.  The extremities had pitting edema to the knees.  The 
assessment was morbid obesity with peripheral edema, and 
symptoms compatible with sleep apnea, possible cor pulmonale.  

In November 2007, the Veteran had a VA heart examination.  He 
stated he was experiencing chest pain 6 times a week.  Review 
of the record showed that an echocardiogram, in late October 
2007, disclosed an enlarged left atrium with associated 
severe concentric left ventricular hypertrophy.  The ejection 
fraction was 60 to 65 percent.  Because the Veteran was 
unable to walk more than 100 feet without experiencing severe 
shortness of breath his metabolic equivalent (METs) was 
estimated at 5.  Direct examination did not disclose any 
heart abnormality.  His extremities had 2+ pretibial edema, 
bilaterally.  Other findings in the extremities were within 
normal limits.  The examiner reviewed test results and 
concluded that the Veteran had cardiomegaly with congestive 
heart failure and severe concentric left ventricular 
hypertrophy with preserved ejection fraction.  

The Veteran has a heart condition manifested by edema or 
swelling in his legs.  A sudden and painful increase in the 
swelling, with no discernable cause would give a reasonably 
prudent person cause to believe that he was experiencing a 
flare-up of his heart disease.  The staff of the emergency 
room certainly approached it from this perspective and did an 
electrocardiogram and laboratory studies.  As it turned out, 
they did not show a flare-up in the heart condition.  The 
emergency room did treat the edema symptomatically and that 
improved so the Veteran could be sent home.  Giving the 
Veteran the benefit of the doubt, the Board finds that a 
prudent person would seek immediate medical care under these 
circumstances.  

As to whether VA facilities were reasonably available, the 
Veteran points out that the local VA outpatient clinic was 
closed at that hour.  The two closest VAMCs with emergency 
rooms were approximately 2 and 21/2 hours away.  Under the 
circumstances, VA facilities were not reasonably available.  
Thus, the Board concludes that all criteria for payment or 
reimbursement under the applicable law have been met.  


ORDER

Payment or reimbursement for the cost of medical treatment 
provided on September 19 and 20, 2007, at Capital Regional 
Medical Center in Tallahassee, Florida is granted, subject to 
the law and regulations governing the payment of monetary 
awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


